DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 17, 2022.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “14a” has been used to designate both the inner mouth and the gear in Fig. 1B. It seems the gear should be denoted by the reference character 16.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 9 and 10 are objected to because of the following informalities:  the claims are identical.  Appropriate correction is required.
Double Patenting
Applicant is advised that should claim 9 be found allowable, claim 10 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Richardson (38,914).

    PNG
    media_image1.png
    352
    318
    media_image1.png
    Greyscale
Richardson discloses all of the limitations of claim 1, i.e., a ratcheting wrench comprising an inner body E, E’, h having an inner mouth defined by forks E, E’, Fig.1 partially shown here to retain a gear C in cooperation with a ratchet mechanism teeth on C, tip of E and F; and an outer body A, B including an outer mouth a, a’ to retain the inner mouth Fig. 2 and structurally support to the inner mouth when the inner mouth is used to apply force to the gear via the ratchet mechanism.
Regarding claim 2, PA (prior art, Richardson) meets the limitations, i.e., where at least one of the inner body and the outer body includes a handle A to apply force to the gear in the inner mouth.
Regarding claim 3, PA meets the limitations, i.e., where the inner mouth E-E’ is open-ended Fig. 1.
Regarding claim 4, PA meets the limitations, i.e., in a functioning ratcheting wrench per 112, (a) or 1st paragraph requirements where the inner mouth retains via ratchet teeth the gear without the outer mouth and the outer mouth provides secondary retention support.
Regarding claim 5, PA meets the limitations, i.e., where the gear is one of ratcheting open-end gear, ratcheting flare nut gear, ratcheting 6-point box-end gear, ratcheting 12-point box-end gear, ratcheting spline gear, conventional socket D adapter gear, and pass-thru socket gear.


    PNG
    media_image2.png
    364
    448
    media_image2.png
    Greyscale
Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seivert (1,157,427).
 Seivert discloses all of the limitations of claim 1, i.e., a ratcheting wrench comprising an inner body 16, 17, 21 having an inner mouth defined by 16, 17 to retain a gear 7 in cooperation with a ratchet teeth on 16, 17, 14, 15 and 20; and an outer body 1, 2 including an outer mouth 3, 4, 6 to retain the inner mouth Fig. 2 and structurally support to the inner mouth when the inner mouth is used to apply force to the gear via the ratchet mechanism.
Regarding claim 2, PA (prior art, Seivert) meets the limitations, i.e., where at least one of the inner body and the outer body includes a handle 1, 2 to apply force to the gear in the inner mouth.
Regarding claim 3, PA meets the limitations, i.e., where the inner mouth 16, 17 is open-ended Fig. 5.
Regarding claim 4, PA meets the limitations, i.e., in a functioning ratcheting wrench per 112, (a) or 1st paragraph requirements where the inner mouth retains via ratchet teeth the gear without the outer mouth and the outer mouth provides secondary retention support.
Regarding claim 5, PA meets the limitations, i.e., where the gear is one of ratcheting open-end gear, ratcheting flare nut gear, ratcheting 6-point box-end gear, ratcheting 12-point box-end gear, ratcheting spline gear, conventional socket D adapter gear, and pass-thru socket gear.
Regarding claim 6, PA meets the limitations, i.e., where the inner body includes an inner handle 21; the outer body includes an outer handle 1, 2; and the inner handle is disposed within the outer handle Fig. 3, when the inner mouth is retained in the outer mouth.
Regarding claim 8, PA meets the limitations, i.e., the wrench of claim 6, where the outer handle and outer mouth are separate components i.e., mouth 6 defined by 3 is separate than the handle defined by 2.
21 to apply force to the gear retained in the inner mouth capable of, similar to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 and claim 8 in the alternative, are rejected under 35 U.S.C. 103 as being unpatentable over Seivert in view of McChesney (614,255).
Seivert meets all of the limitations of claim 7, as described above, except for an extendable outer handle. Claim 8 as currently recited is considered met by Seivert, since at least the outer mouth and the outer handle are separated partially, however in order to expedite the prosecution, McChesney is utilized to teach separated outer handle and outer mouth. 

    PNG
    media_image3.png
    153
    508
    media_image3.png
    Greyscale
 McChesney teaches a wrench with an extendible handle M, which may be separated via n from the main handle A. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of Seivert with the separate extendable sleeve handle as taught by McChesney to afford increased purchase and leverage.
Conclusion
Prior art made of record and not relied upon at this time, are considered pertinent to applicant’s disclosure. Corbacho, Jr. inner/outer bodies with handle and mouths and Hale conventional open-end ratcheting wrench are cited to show related inventions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI SHAKERI whose telephone number is (571)272-4495.  The fax phone number for forwarding unofficial documents for discussion purposes only is (571) 273-4495.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica S. Carter can be reached on 571 272 4475. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
			

								/Hadi Shakeri/
March 24, 2022						Primary Examiner, Art Unit 3723